Citation Nr: 0417850	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-15 486	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to February 1946.  He died in March 1994.  The appellant is 
his surviving spouse.  

By a rating decision of August 2001, the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection for the cause of the 
veteran's death; the Board of Veterans' Appeals (Board) had 
previously remanded that issue to the RO in February 1997 and 
October 2000 for additional evidentiary development and 
readjudication.  In April 2000 the appellant filed an 
application for accrued benefits.  

This matter is presently before the Board on appeal from a 
January 2002 administrative decision wherein the RO denied 
the appellant's claim for accrued benefits on the basis that 
the veteran did not have a claim for service connection 
pending at the time of his death.  The appellant testified at 
a hearing held before the undersigned Veterans Law Judge 
sitting at the RO in September 2003 in connection with her 
appeal.  A transcript of her testimony has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran died in March 1994; during his lifetime he 
did not establish service connection for any disability.  

2.  Service connection for the cause of death was granted in 
August 2001 on the basis that the veteran's death from lung 
cancer was the result of the use of tobacco in service and 
subsequent tobacco addiction.  

3.  A 1979 claim by the veteran for service connection for a 
lung disorder was not adjudicated and remained in a pending 
status at the time of his death.  

CONCLUSION OF LAW

The criteria for accrued benefits have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5121(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

There is no dispute as to the essential facts required to 
resolve the issue of entitlement to accrued benefits; hence 
the factual evidence is not dispositive of the appeal.  The 
issue is thus a legal one, the outcome of which is determined 
by the interpretation and application of the law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the notice 
and duty to assist provisions of the VCAA do not appear to be 
applicable to the present appeal.  


Criteria

Periodic monetary benefits authorized under laws administered 
by VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due to the 
payee but unpaid for a period not to exceed two years before 
the last date of entitlement will, upon the death of the 
payee, be paid to the payee's spouse.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000 (2003).  

Application for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c) (2003).  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  A claim made by a veteran for 
compensation may be considered a claim for pension; and a 
claim made by a veteran for pension may be considered a claim 
for compensation.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  


Analysis

The veteran died in March 1994 as a result of cancer of the 
lung with metastases.  He did not establish service 
connection for any disabilities during his lifetime.  

By a rating decision of August 2001 the RO held that a grant 
of service connection for the cause of the veteran's death 
was warranted because the fatal lung cancer was the result of 
inservice tobacco use and subsequent addiction.  The 
appellant contends that she should be paid accrued benefits 
from 1979, when the veteran filed a claim for VA benefits.  
She also maintains that her claim for benefits based on the 
veteran's exposure to mustard gas in service has not been 
addressed.  

The record shows that the veteran was admitted to a VA 
hospital in August 1979, at which time it was reported that 
he had a history of cancer of the lung.  The veteran's local 
physician in another town had told him that he had lung 
cancer based on an X-ray finding of right infrahilar 
prominence.  No cancer was found during the hospitalization 
and the veteran was discharged in September 1979.  

In September 1979, while hospitalized, the veteran filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, which listed "lung disease - 1978" among the 
disorders for which benefits were sought.  

In October 1979 the RO reviewed the claim and awarded pension 
from August 1979.  The rating decision noted that the medical 
evidence showed a history of lung cancer, and included, among 
the disorders upon which pension entitlement was based, 
"carcinoma, lung, history of, with chronic obstructive 
pulmonary disease," rated 100 percent disabling.  No service 
connection issue involving any disability was adjudicated.  

A notice letter mailed on November 1, 1979, informed the 
veteran of the award of pension.  There was no reference to a 
claim for service connection for a lung disorder.  

In reviewing the appeal, the Board finds that the appellant 
is clearly one of the persons identified in the statute as 
entitled to receive accrued benefits and that she filed her 
claim within one year after the veteran's death.  The only 
matter of dispute involves the question of whether the 
veteran had a claim pending at the time of his death.  

In finding that there was no pending claim, the RO evidently 
overlooked the claim filed by the veteran in September 1979.  
Although the claim was clearly a claim for pension, as 
evidenced by the fact that complete financial information was 
included therein, the form used, VA Form 21-526, clearly 
identified the document as a claim for both pension and 
compensation.  Furthermore, a VA regulation, 38 C.F.R. 
§ 3.151(a), provides expressly that a claim for pension will 
be accepted as a claim for compensation and vice versa.  

The Board therefore finds that the veteran's reference 
therein to a lung disorder constitutes a claim for service 
connection for that disability.  By any definition, lung 
cancer is a lung disorder.  The fact that the claim did not 
refer to cancer specifically or that the veteran did not 
spell out a theory of entitlement to service connection based 
on tobacco addiction does not diminish its status as a 
service connection claim.  

The October 1979 rating decision wherein the RO awarded 
pension benefits did not adjudicate the concurrent service 
connection claim and did not provide notification to the 
veteran referable to a denial of such claim.  The service 
connection claim remained unadjudicated for the remainder of 
the veteran's life and constituted a "pending claim" within 
the meaning of 38 C.F.R. § 3.160.  

The appellant is therefore entitled to receive accrued 
benefits for a period of two years based on that claim.  

The Board has noted the appellant's contention that her claim 
for service connection for the cause of the death based on 
mustard gas exposure was never adjudicated.  The Board would 
note, however, that once service connection for the cause of 
the veteran's death is granted, it is immaterial which theory 
of entitlement formed the basis for the award.  The amount of 
Dependency and Indemnity Compensation (DIC) that she receives 
is the same, regardless of whether the award was based on 
tobacco addiction, mustard gas exposure, or both.  


ORDER

Entitlement to accrued benefits is granted, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



